CROW, Chief Judge,
concurring.
I concur, but am constrained to add the following postscript.
As amply demonstrated by the articulate per curiam opinion and the graphic exhibit appended thereto, the appeal is patently *640void of merit and, in my judgment, the conviction should have been affirmed by summary order per Rule 30.25(b). Judicial time is a non-expandable commodity and, given the large number of appeals presenting truly justiciable issues demanding extensive study and careful discussion, the measure of judicial effort expended on this case can ill be afforded.